El Juez Asociado Señoe Hutchison',
emitió la opinión del tribunal.
Al inscribirse cierto solar a nombre del municipio de Trujillo Alto, se hizo mención del hecho de que Domingo Díaz, previo consentimiento y permiso del municipio, había construido en dicho solar una casa. Posteriormente se de-negó la inscripción de una hipoteca sobre la referida casa, por el fundamento de que -ésta no estaba inscrita a nombre del deudor, según lo exige el artículo 20 de la Ley Hipote-caria.
No necesitamos poner en duda la contención del apelante de que la casa fabricada por el deudor hipotecario es acce-soria al usufructo concedido por el municipio e inscribible al cumplirse con las formalidades prescritas por la ley. Pero no podemos convenir que la mera mención de la exis-tencia de una casa y de la cesión hecha por el municipio en el asiento practicado al inscribirse el título del solar a nombre de dicho municipio, sea equivalente a una inscrip-ción formal de la casa o del usufructo en cuestión a nombre de otra persona.
Lo que el artículo 20 dispone y exige como condición previa a la inscripción de una enajenación o gravamen de una casa así construida es la inscripción - previa de la pro-piedad en cuestión a nombre del dueño, evidenciada por un asiento separado e independiente en el registro de la pro-piedad.
La mera mención en el asiento hecho al inscribirse una. escritura a nombre del dueño del terreno no es una inscrip-*197ción del título de nn edificio enclavado en dicho terreno, construido por y perteneciente a otra persona, ni es tam-poco una inscripción del título de tal dueño al usufructo. Martín et al. v. Registrador, 22 D.P.R. 149; Santos v. Registrador, 27 D.P.R. 852; Rodríguez et al. v. Registrador, 30 D.P.R. 497.

La nota recurrida debe ser confirmada.